Title: Conversation with George Hammond, [15–16 April 1794]
From: Hamilton, Alexander,Hammond, George
To: 



[Philadelphia, April 15–16, 1794]

The project of appointing a special commissioner to Great Britain having been … for some time in contemplation, I have necessarily been solicitous to obtain some precise knowledge of the objects of the negociation which will be committed to him. I therefore took occasion from the receipt of your Lordship’s last dispatches and in the course of one or two days afterwards to have some conversation with Mr. Hamilton on the subject of them, and I flattered myself that from communicating to him confidentially and informally the very conciliatory explanations, with which your Lordship furnished me, of the instructions of the 6th of November and of the modifications of them on the 8th of January, I might derive the right of requiring an equal confidential communication on his part with relation to the special commission in question. I was however much surprized at perceiving that he did not receive those explanations with the cordiality I expected, but entered into a pretty copious recital of the injuries which the commerce of this country had suffered from British cruizers, and into a defense of the consequent claim which the American citizens had on their government to vindicate their rights. At the same time he added that it was the wish of the government to avoid proceeding to extremities and previously to attempt any mode of amicable negociation: that for this purpose a person would be sent to the West Indies with a view of instituting appeals in every case of prize which would admit of them, and that, for those cases wherein either from a defect of the law or from any other obstacle of a like nature, (such as the necessity of commencing appeals within a limited time) that process could not be followed, this government would expect from his Majesty’s government an ample compensation for any loss that American citizens might have sustained from the interpretation put on the instruction of the 6th of November by the Judges of the Courts of Admiralty in the West Indies. And that for the accomplishment of this last mentioned object, either himself, Mr. King, or Mr. Jay would be deputed to Great Britain. This language appearing to me so closely to resemble a doctrine professed in the house of representatives, I was determined to obtain a satisfactory explanation of the view of this administration on this essential point: I therefore desired him to inform me expressly, whether I was to understand from what he had advanced, that as an indispensable condition of an amicable arrangement the Gentleman who might be employed in this negotiation would be instructed to require from his Majesty’s government a compensation for all vessels which might have been captured in the British West Indies, and for the recovery of which appeals could not or might not be instituted. To this he replied that the Gentleman who would be dispatched to the West Indies, would be directed to abandon all cases of prize in which the property of the cargo should be satisfactorily proved to be French: but that in the cases in which the proof should not have been conclusive, or for which appeals could not be instituted, this government would expect from Great Britain an indemnification for any loss resulting from the two causes last assigned as an indispensable basis of friendly adjustment. In answer to this explanation, I observed—that from my own personal knowledge I was convinced that artifices to cover property really French under the denomination of American had been practised to such an extent and under such disguises that I did not esteem the deficiency of strictly legal proofs in some instances to be presumptive of general inculpability in others, and that therefore it would require a very nice criterion to ascertain with accuracy the distinction—that the instructions of the 6th of November were definite in their import, were merely declaratory of the system which Great Britain had pursued in former wars in relation to a traffic carried on by neutral nations with her enemy in time of war, or which was not tolerated in peace, and that therefore it was little probable that any prizes could have been condemned under those instructions which would not have been condemned under the former system—that no government could presuppose either ignorance or corruption in any judges employed within its dominions, but that if accusations of this nature could be proved against any of the Judges of the Court of Admiralty in the West Indies, I doubted not that they would be immediately punished—that in every possible case his Majesty’s government would I was certain not throw any impediments in the way of appeals which might be prosecuted—but that in no case could the British Government require from the nation a pecuniary compensation to be granted for injuries sustained by the citizens of a neutral power, (if any such had been really sustained) which that government could not contemplate and which it had certainly not authorized—that in every war powers that are neutral must expect to suffer some inconveniences; but that if ever those inconveniences should not be too nicely scrutinized, they certainly should not be so in a war like the present, in which (as he had often agreed with me) all the dearest interests of society were involved, and which was a contest between government and disorder, virtue and vice, and religion and impiety—and that in the prosecution of this most just of wars the government and people of Great Britain, united as they were in a common interest beyond the precedent perhaps of any former period (as indeed the war itself was without example) could not be intimidated by any menaces from the exercises of any just principles of carrying it on, which they had found it necessary to establish, and, though they would certainly not violate the rights of neutral powers, they could as certainly not suffer those powers to derive from the existence of the war and from the distress of our enemy a commerce which, however, advantageous it might be to them, would be perhaps more beneficial to our enemy. Here Mr. Hamilton interrupted me with some degree of heat and remarked that however the government and people of Great Britain might be united against France, he doubted not that when the wrongs which the American Commerce had suffered were known in Great Britain, a very powerful party might be raised in that nation in favor of this country. In answer to this insinuation, I contented myself with expressing my astonishment at his indulging a belief, which however it had been entertained by the demagogues of the house of representatives, and by the uninformed mass of the American Community, I should never have ascribed to him, and thus I dropped the conversation, which thence took another turn, and we parted amicably. But as I was apprehensive of forming an erroneous opinion on the main point on which Mr. Jay’s negociations seem likely to turn, I yesterday in an accidental conversation with Mr. Hamilton renewed the inquiry, whether I had understood him rightly with respect to the demand, of an indemnification for all American vessels that had been captured by British cruizers and for which appeals could not be prosecuted, being a condition indispensable to an amicable adjustment of this difference. To this he answered in the affirmative, but added that Mr. Jay’s instructions upon this point as well as on the others which have been so long in discussion between the two countries and which he will be directed to endeavor likewise to arrange, will be couched in the most conciliatory language, and will evince the most sincere desire on the part of this government to settle all the grounds of dispute subsisting between the two countries on an amicable and permanent principle.
Though this conversation may be partly considered as confidential, and though I cannot pretend to accuracy in regard to particular expressions, I have esteemed it my duty to be thus circumstantial in detailing it, since your Lordship will thence be enabled to form an opinion of the nature of the negociation in which Mr. Jay will be engaged, and to appreciate the extent of the prevailing popular ferment by the operation of which the apprehensions or feelings of Mr. Hamilton, who has hitherto been uniformly the most moderate of the American Ministers, have been so much excited, as they appear to have been in the conversations I have related.
